Citation Nr: 0431456	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for a low back disorder 
(lumbar spondylosis, post disc protrusion, L4-5 level) as 
secondary to a right knee disorder.  

3.  Entitlement to service connection for sleep apnea as 
secondary to service-connected residuals of nasal fracture.  

4.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Tthe veteran contends that his residuals of nasal fracture 
warrants a compensable evaluation and that his sleep apnea is 
the result of this condition.  Additionally, the veteran 
points out that he was treated for a right knee condition in 
service and that he had surgery at VA for his knee in August 
2000.  The Board notes that the record includes only one post 
surgical treatment document dated on August 26, 2000.  
However, complete surgical records are not present in the 
file.  

The veteran contends that his current low back condition 
(diagnosed as lumbar spondylosis, post disc protrusion, L4-5 
level) is the result of his right knee condition which, he 
contends, was incurred during service.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the Board's determination that additional development 
would be beneficial before determinations are made as to the 
current claims on appeal.  Accordingly, this case is REMANDED 
to the AMC for the following: 

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions on appeal or any 
records that are not currently included 
in the clams file.  Special attention to 
records dated subsequent to the veteran's 
discharge from service in 1982 and prior 
to 1998 should be given as the veteran 
has reported continuity of symptomatology 
for his right knee condition, but no 
records of such are in the claims file.  
VA records from the August 2000 right 
knee surgery should also be obtained and 
associated with the claims file.  

With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to these issues.  

2.  After completion of number 1, the 
veteran should also be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.
After complete review of the claims file 
to include medical history and 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
current right knee disorder, if any, is 
related to his service.  

Additionally, the examiner should address 
the relationship, if any, between the 
veteran's right knee disorder and any 
lumbar spine disorder.  Specifically, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current lumbar 
spine disorder was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by any 
right knee condition found.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  After completion of #1, the veteran 
should also be afforded the appropriate 
VA examination to determine the current 
nature and extent of his nasal fracture.  
The examiner is also requested to provide 
an opinion as to whether the veteran has 
sleep apnea and, if so, whether this 
condition was caused or aggravated by his 
nasal fracture.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any sleep apnea that may 
be present is causally related or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) to the service-connected 
residuals of a nasal fracture.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  After completion of the above, the 
AMC should readjudicate the claims as 
listed on the title page of this 
decision.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




